Citation Nr: 1208481	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-30 296	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 10 percent for left knee patellofemoral syndrome with degenerative joint disease.

2.  Entitlement to an increased evaluation (rating) for chronic musculoligamentous strain of the low back, evaluated as 10 percent disabling prior to April 1, 2010, and as 20 percent disabling from April 1, 2010, forward.

3.  Entitlement to an increased evaluation (rating) for tendonitis of the right shoulder, status post arthroscopic repair (major), evaluated as 20 percent disabling prior to April 1, 2010, and as 30 percent disabling from April 1, 2010, forward. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1993 to March 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On January 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


